IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

GEORGE MORRIS,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4738

FLORIDA COMMISSION OF
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed April 9, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

George Morris, pro se, Petitioner.

Sarah J. Rumph, General Counsel, and Mark J. Hiers, Assistant General Counsel,
Florida Commission of Offender Review, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.